   Case 16-28218                Doc 34          Filed 12/10/18 Entered 12/10/18 11:45:20                                   Desc Main
                                                  Document     Page 1 of 9


B 2100A (Form 2100A) (12/15)


                           UNITED STATES BANKRUPTCY COURT
                                                            District of Utah


IN RE: Lee Daniel Lueck and Carlyn J Lueck ,                                                CASE NO. 16-28218 KRA


                     TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.

U.S. Bank Trust National Association as                                     Wilmington Savings Fund Society, FSB, d/b/a
Trustee of Chalet Series III Trust                                          Christiana Trust, not in its individual capacity
                                                                            but solely in its capacity as Certificate Trustee
                                                                            for NRPL Trust Series 2014-1
                   Name of Transferee                                                       Name of Transferor

Name and Address where notices to transferee                               Court Claim # (if known): 2-2
should be sent:                                                            Amount of Claim: $510,434.22
                                                                           Date Claim Filed: 02/07/2017
SN Servicing Corporation
323 Fifth St
Eureka, CA 95501

Phone: N/A                                                                 Phone: 800-365-7107
Last Four Digits of Acct #: 7391                                           Last Four Digits of Acct. #: 5294

Name and Address where transferee payments
should be sent (if different from above):

SN Servicing Corporation
PO Box 660820
Dallas, TX 75266-0820

Phone: N/A
Last Four Digits of Acct #: 7391

I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By: /s/ Brian J. Porter                                                     Date: December 10, 2018
            Transferee/Transferee’s Agent

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
Case 16-28218     Doc 34     Filed 12/10/18 Entered 12/10/18 11:45:20            Desc Main
                               Document     Page 2 of 9



                              MAILING CERTIFICATE

        The undersigned hereby certifies that a true and correct copy of this Transfer of

 Claim was mailed by first class mail, postage prepaid, or via ECF, this 10th day of

 December, 2018, to each of the following:

           Lee Daniel Lueck and Carlyn J             David T. Berry
           Lueck                                     Via ECF
           2 Cherry Woods Lane                       Debtors' Attorney
           Sandy, UT 84092-4904
           Debtors                                   Lon Jenkins
                                                     Via ECF
           United States Trustee                     Chapter 13 Trustee
           Via ECF

                                                           /s/ Brian J. Porter
Case 16-28218   Doc 34   Filed 12/10/18 Entered 12/10/18 11:45:20   Desc Main
                           Document     Page 3 of 9
Case 16-28218   Doc 34   Filed 12/10/18 Entered 12/10/18 11:45:20   Desc Main
                           Document     Page 4 of 9
Case 16-28218   Doc 34   Filed 12/10/18 Entered 12/10/18 11:45:20   Desc Main
                           Document     Page 5 of 9
Case 16-28218   Doc 34   Filed 12/10/18 Entered 12/10/18 11:45:20   Desc Main
                           Document     Page 6 of 9
Case 16-28218   Doc 34   Filed 12/10/18 Entered 12/10/18 11:45:20   Desc Main
                           Document     Page 7 of 9
Case 16-28218   Doc 34   Filed 12/10/18 Entered 12/10/18 11:45:20   Desc Main
                           Document     Page 8 of 9
Case 16-28218   Doc 34   Filed 12/10/18 Entered 12/10/18 11:45:20   Desc Main
                           Document     Page 9 of 9
